 


109 HRES 641 : Requesting the President to provide to the House of Representatives certain documents in his possession relating to electronic surveillance without search warrants on individuals in the United States.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 152 
109th CONGRESS 
2d Session 
H. RES. 641 
[Report No. 109–385] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Ms. Lee submitted the following resolution; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
 
March 7, 2006 
Additional sponsors: Mr. Thompson of Mississippi, Mr. Markey, Mr. Conyers, Mr. Pallone, Ms. Moore of Wisconsin, Mr. Holt, Mrs. Christensen, Mr. Stark, Ms. Schakowsky, Ms. Kilpatrick of Michigan, Ms. Watson, Mr. Cleaver, Mrs. Tauscher, Ms. Linda T. Sánchez of California, Ms. Baldwin, Mr. Clay, Mr. DeFazio, Ms. Jackson-Lee of Texas, Ms. Norton, Mrs. Jones of Ohio, Ms. Waters, Mr. Lewis of Georgia, Mr. Towns, Ms. Woolsey, Mr. Al Green of Texas, Mr. Davis of Illinois, Mr. Meeks of New York, Mr. Watt, and Mr. Owens  
 
 
March 7, 2006 
Reported adversely from the Select Committee on Intelligence, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President to provide to the House of Representatives certain documents in his possession relating to electronic surveillance without search warrants on individuals in the United States. 
 
 
That the President is requested to provide to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents in the possession of the President, including telephone and electronic mail records, logs, calendars, minutes, memoranda, and advisory legal opinions on, and identities of all individuals subject to, electronic surveillance without search warrants by the National Security Agency within the United States since September 11, 2001.  
 
 
March 7, 2006 
Reported adversely, referred to the House Calendar, and ordered to be printed 
